Dear Ms. Hudnall:
You have asked us to reconsider Attorney General Opinion No. 06-0114, regarding the payment of employee contributions on behalf of a Clerk of Court, in light of additional information. In Opinion No. 06-0114 we noted that R.S. 11:1562(C) provides that such payments "shall specifically not be included as salary or monthly average compensation for purposes of benefit computation." We interpreted this to exclude the payment of employee contributions from salary only for the purpose of benefit computation.
You indicate that you were the Legislative Chairman of the Louisiana Clerks of Court Association ("Association") in 1999 and that the Association was instrumental in passing Act 758 of the 1999 Regular Session. It was the intent of the Association that payments made pursuant to R.S. 11:1562 were specifically not to be included as part of salary as provided in R.S. 13:782A. The word "salary" was intended to be the "compensation" referred to in R.S. 13:782A, and was not intended to be particularly identified with the benefit computation issue. Based on the first hand involvement of the Association in passage of this provision, the Association position is that the language in question should be interpreted to place an emphasis on the word "or", such that payments would not be included as salary, and would also not be included as monthly average compensation for purposes of benefit computation.
Based on the additional information provided by you on behalf of the Louisiana Clerks of Court Association, it appears that R.S. 11:1562C has two possible interpretations. To the extent that Opinion No. 06-0114 precludes an interpretation of R.S. 11:1562(C) which would exclude payments of employee contributions on behalf of a clerk from being excluded from the clerk's compensation for purposes of R.S. 13:782, Opinion 06-0114 is hereby amended. However, please note that the two possible interpretations of R.S. 11:1562(C) are mutually exclusive, and it is our further opinion that the statute is in *Page 2 
need of clarification. We strongly suggest that the Louisiana Clerks of Court Association seek to amend R.S. 11:1562(C) through legislation as soon as possible.
Trusting this adequately responds to your request, we remain
  Yours very truly, CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY: __________________ RICHARD L. MCGIMSEY Assistant Attorney General